Case 1:18-cv-01064-TSE-IDD Document 13 Filed 10/17/18 Page 1 of 9 PageID# 113



                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

WENGUI GUO,                                    )
                                               )
         Plaintiff,                            )
                                               )
v.                                             )       Civil Action No. 1:18-cv-01064-TSE-IDD
                                               )
BAOSHENG GUO,                                  )
                                               )
         Defendants.                           )

                              AMENDED COUNTERCLAIM

         COMES NOW Counter-plaintiff Baosheng Guo, by counsel, and counterclaims against

and sues counter-defendant Wengui Guo, a/k/a Miles Kwok, alleging as follows:

                             PARTIES, JURISDICTION AND VENUE

         1.     Counter-plaintiff Baosheng Guo is an individual and a citizen of the United States

who is and at all relevant times has been a resident of Prince William County in the

Commonwealth of Virginia.

         2.     Counter-defendant Wengui Guo a/k/a Miles Kwok (hereinafter “Kwok”) is and at

all relevant times has been a resident of the State of New York.

         3.     This Court has jurisdiction pursuant to removal of a complaint filed in the Circuit

Court of Prince William County pursuant to 28 U.S.C. § 1332, the parties being citizens of

different states and there being more than Seventy Five Thousand Dollars ($75,000.00) in

controversy.

         4.     Venue is proper in that counter-plaintiff resides in Northern Virginia and a

substantial number of the relevant events alleged occurred in or had a substantial impact in this

venue.
Case 1:18-cv-01064-TSE-IDD Document 13 Filed 10/17/18 Page 2 of 9 PageID# 114




                                             COUNT I
                                    (Virginia Code § 8.01-233.2)

        5.    The Complaint in the above styled case, as filed by counter-defendant, is one of a

series of similar suits filed nationwide with the purpose of intimidating and silencing selected

critics of his self-aggrandizing public statements and videos which, ironically, deride in the most

vile and shameless fashion, those targets of his ire who he now charges with defamation.

        6.    A number of states, including Virginia, in order to discourage strategic lawsuits

against public participation (“SLAPP”) have adopted statutes to protect the victims of such

actions lest such suits have a chilling effect on the exercise of protected free speech.

        7.    Virginia Code § 8.01-223.2 is one such “anti-SLAPP” provision which provides

for immunity inter alia from any claim of defamation: “[b]ased solely on statements (i) regarding

matters of public concern that would be protected under the First Amendment to the United

States Constitution made by that person that are communicated to a third party ...”.

        8.    The immunity does not apply to any statements made with knowledge of their

falsity or with reckless disregard for whether they are false.

        9.    Subsection (B) of the statute goes on to provide that: “Any person who has a suit

against him dismissed pursuant to the immunity provided by this section may be awarded

reasonable attorney fees and costs.” Counter-plaintiff’s assertion that the defamation claims

against him are brought in bad faith is underscored by Kwok’s public statements suggesting that

counter-plaintiff is too poor to be able to litigate effectively (see par. 15 infra).

        10.   Counter-plaintiff asserts that he has immunity for his public statements about

matters on which he is in disagreement with positions taken by counter-defendant who, by his

own account moreover, is a public figure and as such counter-plaintiff is entitled to an award of

his reasonable attorney fees and costs.
Case 1:18-cv-01064-TSE-IDD Document 13 Filed 10/17/18 Page 3 of 9 PageID# 115




       WHEREFORE, Counter-plaintiff Baosheng Guo respectfully prays that the Court will:

               a.   Take jurisdiction of the cause and of the parties; and

               b.   Find that Counter-plaintiff is entitled to immunity and award Counter-

                    plaintiff his reasonable attorney fees and costs incurred in defending the

                    defamation claims asserted against him; and

               c. Grant counter-plaintiff such other and further relief as to the Court may seem

                    mete and proper.

                                             COUNT II
                                         (Defamation Per Se)

       11.    Counter-plaintiff realleges and incorporates by reference the allegations of

paragraphs 1 through 10 above.

       12.    Counter-plaintiff and counter-defendant are each former Chinese nationals living in

the United States and projecting themselves via social media on the internet, to the Chinese

community locally and abroad, as pro-democracy advocates.

       13.    The parties had been generally supportive of each other until recently when

disagreements over their respective political positions and how such were expressed, resulted in

each questioning the other’s qualifications and integrity.

       14.    While counter-defendant is, by his own insistence (see paragraphs 5 through 96 of

Complaint) a public figure with a significant following, counter-plaintiff is a relatively unknown

social media journalist with a more modest following.

       15.    Since on or about June 1, 2018, counter-defendant has, relying primarily on

youtube videos, relentlessly savaged counter-plaintiff. A selection is provided herewith:

       (i) on June 1, 2018 in a broadcast youtube interview, Kwok referred to Baosheng Guo as

       “a political liar, a religious liar and a beast”;
Case 1:18-cv-01064-TSE-IDD Document 13 Filed 10/17/18 Page 4 of 9 PageID# 116




      (ii) on June 4, 2018 Kwok suggested in a youtube videothat Baosheng Guo is a false

      pastor, a political liar and that his purpose in establishing human rights organizations

      with the Kwok and other human rights advocates is to swindle money and defraud

      donations.

      (iii) on June 5, 2018 Kwok suggested inter alia in a youtube video that Baosheng Guo

      was a beggar, a fraud and a killer of the democratic movement out to secure a show in

      Las Vegas;

      (iv) on June 10, 2018 in a youtube video, Kwok said of Baosheng Guo, loosely

      translated, that he is a rotten person, that were he dead, even the dog would not eat his

      body; that he is not even as good as a prostitute in that a prostitute picks up clients in

      accordance with certain rules, but that Baosheng Guo will pick up anyone, even animals,

      and the would have sex with the animal;

      (v) on June 24, 2018 in an audio recording distributed by CD to his supporters Kwok

      Kwok suggests that Baosheng Guo solicited prostitutes in Tokyo and then cheated them

      on payment due;

      (vi) on June 30, 2018 in a youtube video Kwok suggest that Baosheng Guo was a

      religious liar and insulted the religion; that he was a madman and was to be killed by

      lightning; that he was poor and there was no way to he could sue or defend a suit; that

      although he might sell the graves of his ancestors, he would not have enough money to

      draft a complaint document; that he defrauded the Kwok nine times; that Baosheng Guo

      was a liar from childhood; that mMany of the deceived in Beijing were looking for the

      him to return their money; and that he had not been sentenced in China for political

      reasons but instead had been sentenced for ordinary fraud;
Case 1:18-cv-01064-TSE-IDD Document 13 Filed 10/17/18 Page 5 of 9 PageID# 117




       (vii) on July 18, 2018 in a live stream statement Kwok said that Baosheng Guo

       must not die well; that he is a religious liar, a false pastor, who defrauded money in the

       name of supporting Guo Wengui (Kwok) and used these money to buy a house; that this

       house would prove to be his coffin;

       (viii) finally, on September 2, 2018 Kwok states in a youtube video that Baosheng Guo

       improperly removed his complaint to federal court so he could handpick a judge.

       16.    The foregoing statements were made with malice aforethought and are plainly

defamatory per se in that they attribute to him criminal conduct; attempt to undermine counter-

plaintiff’s ability to earn a living by accusing him of dishonesty on every level imaginable; and

by describing him as diseased and unfit for consumption by dogs.

       17.    These published comments have had the desired effect not only of impacting

counter-plaintiff’s reputation but also of reducing the number of individuals who follow

counter-plaintiff on social media thereby significantly reducing his income. This constitutes

actual damage irrespective of whether the defamation is per se or per quod.

       18.    Plaintiff is entitled to actual as well as punitive damages given the extent of the

unmistakeable malice and disregard for counter-plaintiff’s rights not to mention actual damage to

his reputation and income earning ability.

       WHEREFORE, Counter-plaintiff Baosheng Guo respectfully prays that the Court will:

               a. Take jurisdiction of the cause and of the parties; and

               b. Find that Counter-plaintiff is entitled to immunity and award Counter-

                   plaintiff his reasonable attorney fees and costs incurred in defending the

                   defamation claims asserted against him; and
Case 1:18-cv-01064-TSE-IDD Document 13 Filed 10/17/18 Page 6 of 9 PageID# 118




               c. Award Counter-plaintiff not less than $650,000.00 in actual damages and

                    $350,000.00 in punitive damages; and

               d. Grant counter-plaintiff such other and further relief as to the Court may seem

                    mete and proper.

                                              COUNT III
                                         (Defamation Per Quod)

       19.    Counter-plaintiff realleges and incorporates herein by reference the allegations of

paragraphs 1 through 18 above.

       20.    The preceding allegations of Count II allege defamation which if not deemed per

se defamation is certainly defamation per quod to the extent that the defamatory remarks

published by counter-defendant Kwok were designed to and did significantly undermine counter-

plaintiff’s reputation and income earning ability.

       WHEREFORE, Counter-plaintiff Baosheng Guo respectfully prays that the Court will:

               a.   Take jurisdiction of the cause and of the parties; and

               b. Find that Counter-plaintiff is entitled to immunity and award Counter-

                    plaintiff his reasonable attorney fees and costs incurred in defending the

                    defamation claims asserted against him; and

               c. Award Counter-plaintiff not less than $650,000.00 in actual damages and

                    $350,000.00 in punitive damages;

               d. Grant counter-plaintiff such other and further relief as to the Court may seem
                  mete and proper.

                                              COUNT IV
                                         (18 U.S. Code § 2724)

       21.    Counter-plaintiff realleges and incorporates herein by reference the allegations of

paragraphs 1 through 20 above.
Case 1:18-cv-01064-TSE-IDD Document 13 Filed 10/17/18 Page 7 of 9 PageID# 119




       22.    Counter-defendant has on September 6, 2018 published copies of

counter-defendant’s United States passport as well as of his Virginia driver’s license on his

website www.guo.media.

       23.    Federal law, to wit 18 U.S.C. § 2722, prohibits any person from knowingly

obtaining or disclosing personal information from a motor vehicle record for any use not

permitted under § 2721(b).

       24.    Counter-defendant’s posting of Baosheng Guo’s Virginia driver’s license on his

website, as alleged above, does not remotely come within the ambit of permitted uses.

       25.    In addition to criminal fines which may be levied by the appropriate authorities

pursuant to section 2723, 18 U.S.C. § 2724 creates a civil remedy for the person whose

information has been unlawfully disclosed. That remedy includes entitlement to an award of the

greater of actual damages or $2,500.00; punitive damages if the unauthorized disclosure was

willful or made with reckless disregard of the law; and an award of reasonable attorney fees and

ligation costs reasonably incurred.

       26.    Counter-defendant’s publishing of counter-plaintiffs driver’s license information

was willful and or reckless and done with malice aforethought. What actual damages

counter-plaintiff will have suffered is yet to be ascertained given the recency of the publication.

      WHEREFORE, Counter-plaintiff Baosheng Guo respectfully prays that the Court will:

               a.   Take jurisdiction of the cause and of the parties; and

               b.   Find that Counter-defendant has acted knowingly or recklessly in violation of

                    Federal law prohibiting unauthorized use or publication of information from

                    Counter-plaintiff’s motor vehicle record and award him such actual damages

                    as become ascertainable but in no event less than $2500.00 together with an
Case 1:18-cv-01064-TSE-IDD Document 13 Filed 10/17/18 Page 8 of 9 PageID# 120




                  award of punitive damages in such amount as the trier of fact finds

                  appropriate but in no event less than $350,000.00; and

              c. Grant Counter-plaintiff temporary and permanent injunctive relief mandating

                  that counter-defendant remove any and all posted references to driver’s

                  license information; and

              d. Grant counter-plaintiff such other and further relief as to the Court may seem

                  mete and proper.

Counter-plaintiff Baosheng Guo demands a trial by jury as to all issues triable by a jury.

                                     BAOSHENG GUO

                                     By Counsel


                                     Respectfully submitted,

                                     /s/ Alexander Laufer
                                     Eisenhower & Laufer, P.C.
                                     10560 Main Street, Suite 218
                                     Fairfax, VA 22030
                                     Tel: (703) 352-9690
                                     Fax: (703) 352-9695
                                     alex.laufer.elpc@gmail.com
                                     Counsel for Defendant

                                     /s/ John C. Altmiller
                                     Pesner Kawamoto PLC
                                     John C. Altmiller, Esquire
                                     VA Bar No. 34902
                                     7926 Jones Branch Road, Suite 930
                                     McLean, Virginia 22102
                                     Telephone (703) 506-9440
                                     Facsimile (703) 506-0929
                                     jaltmiller@pesnerkawamoto.com
                                     Counsel for Defendant


Dated: October 17, 2018
Case 1:18-cv-01064-TSE-IDD Document 13 Filed 10/17/18 Page 9 of 9 PageID# 121



                                 CERTIFICATE OF SERVICE

       I hereby certify that I have this 17th day of October, 2018, I caused an accurate copy of

the foregoing Amended Counterclaim to be filed with the Clerk of Court using the CM/ECF

system, which will then send a notification of such filing to the following:

John David Morrissy
Zeichner Ellman & Krause LLP
409 7th Street NW
Suite 300
Washington, DC 20004
Counsel for Plaintiff


                                       /s/ John C.Altmiller
                                       John C. Altmiller, Esquire
                                       VA Bar No. 34902
                                       Pesner Kawamoto PLC 7926
                                       Jones Branch Drive Suite 930
                                       McLean, VA 22102
                                       Telephone (703) 506-9440
                                       Facsimile (703) 506-0929
                                       jaltmiller@pesnerkawamoto.com
                                       Counsel for Defendant
